Filed 7/15/22 Youssef v. County of Los Angeles CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE

 GAMIL YOUSSEF,                                                        B302773, B306187

           Plaintiff and Appellant,                                    (Los Angeles County
                                                                       Super. Ct. No. BC443263)
           v.

 COUNTY OF LOS ANGELES,

           Defendant and Respondent.



      APPEALS from a judgment and orders of the Superior
Court of Los Angeles County, Stephanie M. Bowick, Judge.
Affirmed in part, reversed in part.
                             ____________________________

     Gamil Youssef, in pro. per., for Plaintiff and Appellant.
     Manning & Kass Ellrod, Ramirez, Trester, Robert E.
Murphy, Steven J. Renick; Greines, Martin, Stein & Richland
and Timothy T. Coates for Defendant and Respondent.

                             ____________________________
       Plaintiff and appellant Gamil Youssef filed suit against
his former employer, defendant and respondent the County
of Los Angeles (the County), alleging that the County had not
complied with the terms of a settlement agreement from an
earlier wrongful termination lawsuit. The County essentially
conceded that it had failed to classify Youssef ’s termination as
a voluntary resignation in its computer systems as required in
the agreement, and corrected the error after several years of
litigation. Nevertheless, the jury awarded Youssef no damages.
       Youssef contends that the trial court erred by granting
several of defendant’s motions in limine, by denying his motion
for a new trial on the basis of juror misconduct, and by awarding
attorney fees and costs in favor of the County. We agree with
Youssef as to the attorney fees and costs, but we otherwise
affirm.

            FACTS AND PROCEEDINGS BELOW
       Youssef worked in the County’s Department of Public
Social Services from 1998 until 2004, when his employment
ended. He filed suit against the County, alleging wrongful
termination, retaliation, and discrimination. In 2006, the parties
reached a settlement agreement under which the County agreed
to classify Youssef ’s termination as a “voluntary resignation.”
In addition, the agreement provided that, “[i]f there is any
inquiry by any potential employer . . . [t]he only information the
County will give for references will be the date of . . . Youssef ’s
employment . . . the position that he held . . . [a]nd rate of pay.”
       In 2010, Youssef again filed suit against the County for
breach of contract, among other claims, alleging that the County
had failed to reclassify his termination in its computer systems,
had told prospective employers that he had been suspended




                                 2
and terminated, and had posted information regarding his
termination on the internet. Youssef sought an injunction
requiring the County to comply with the settlement agreement,
and also demanded damages for lost income and emotional
distress, and attorney fees. In the operative third amended
complaint, Youssef sought the same relief, as well as punitive
and exemplary damages and interest.
      Youssef filed a motion in 2017 to require the County to
reclassify his termination as a voluntary resignation. In June
2018, the parties entered a joint stipulation in which the County
acceded to Youssef ’s demand, and agreed to provide Youssef with
a direct contact number for a County human resources employee
who could provide potential employers with no more than basic
information about his employment with the County.
      After a trial in 2019, a jury found that Youssef had suffered
no damages from the County’s failure to reclassify him. The
jury also found that the County did not breach the settlement
agreement by disclosing information to prospective employers.
The court denied Youssef ’s motion for a new trial, and entered
judgment on the basis of the verdict. Both sides filed motions
for contractual attorney fees and costs. The trial court denied
Youssef ’s motion but granted the County’s motion and awarded
the County $454,071.50 in attorney fees.

                          DISCUSSION
      A.    Motions in Limine
       Youssef contends that the trial court abused its discretion
“by granting about 20 motions in limine in favor of the [County].”
In the section of his opening brief containing a statement of the
facts of the case, Youssef lists 12 motions in limine that the trial




                                 3
court granted. These rulings barred the admission of evidence
regarding other complaints and lawsuits against the County,
posts from the County’s web site, events that occurred prior to
the settlement agreement, and Youssef ’s physical and emotional
distress and medical treatment, among other issues.
       As the County notes, Youssef “makes no reasoned
argument as to how the trial court erred.” This is a fatal flaw:
“ ‘Appellate briefs must provide argument and legal authority
for the positions taken. “When an appellant fails to raise a point,
or asserts it but fails to support it with reasoned argument and
citations to authority, we treat the point as waived.” ’ [Citation.]
‘We are not bound to develop appellants’ arguments for them.
[Citation.] The absence of cogent legal argument or citation
to authority allows this court to treat the contention as waived.’ ”
(Cahill v. San Diego Gas & Electric Co. (2011) 194 Cal.App.4th
939, 956; see also Cal. Rules of Court, rule 8.204(a)(1)(B)
[appellate briefs must “support each point by argument”].)
       This case well illustrates the purpose of this rule. It is
clear from Youssef ’s briefs that he disagrees with the trial court’s
rulings because they prevented him from introducing evidence
he wished the jury to consider. But with no reasoned argument
in support of his position, we can only guess at where Youssef
believes the legal error lies. It is not our function to attempt to
piece together cogent arguments from Youssef ’s bare assertions
of error. Even if we could do so, it would be unfair to the County
to decide the case on the basis of an argument absent from
Youssef ’s briefs, to which the County has not had an opportunity
to respond. “Perhaps the most fundamental rule of appellate law
is that the judgment challenged on appeal is presumed correct,
and it is the appellant’s burden to affirmatively demonstrate




                                  4
error.” (People v. Sanghera (2006) 139 Cal.App.4th 1567, 1573.)
Youssef, by failing to support his position with reasoned
argument, has failed to meet that burden.

      B.    Juror Misconduct
       Youssef contends that the trial court erred by denying
his motion for a new trial on the basis of juror misconduct.
According to Youssef, the jury’s foreman “offered a litany of
lies at voir dire under oath” and failed to disclose that he was a
partner of a law firm that frequently represented the County in
other litigation. This argument is without merit.
       “ ‘A verdict may be vacated, in whole or in part, on a motion
for a new trial because of juror misconduct that materially
affected the substantial rights of a party. (Code Civ. Proc., § 657,
subd. 2.) A party moving for a new trial on the ground of juror
misconduct must establish both that misconduct occurred and
that the misconduct was prejudicial.’ ” (Stokes v. Muschinske
(2019) 34 Cal.App.5th 45, 52.)
       “ ‘In ruling on a request for a new trial based on jury
misconduct, the trial court must undertake a three-step inquiry.
[Citation.] First, it must determine whether the affidavits
supporting the motion are admissible. (Evid. Code, § 1150.)
If the evidence is admissible, the trial court must determine
whether the facts establish misconduct. [Citation.] Lastly,
assuming misconduct, the trial court must determine whether
the misconduct was prejudicial.’ ” (Whitlock v. Foster Wheeler,
LLC (2008) 160 Cal.App.4th 149, 160.)
       Youssef has failed to meet these requirements. Most
importantly, he has presented no evidence that the juror
concealed his firm’s representation of the County, nor that this
relationship biased the jury’s deliberations. During voir dire,




                                 5
the juror volunteered that the County “is one of our firm’s
clients, but I have nothing to do with that.” During the trial, an
employee in the County’s human resources department testified
that, at the request of an employee of the County’s auditor-
controller, he changed the code for Youssef ’s termination in the
County’s computer system to “voluntary resignation.” At the
conclusion of the witness’s testimony, the juror informed the
court that he knew the employee of the County auditor-controller
well. The court asked the parties if they had any concerns about
the juror’s continued participation in the case, and Youssef ’s
attorney answered that he did not. We see no way in which the
juror misled or withheld information from the court.
       Youssef ’s claim fails both because he forfeited it by raising
no objection during the trial (see People v. Holloway (2004)
33 Cal.4th 96, 124), and because he has produced no evidence
that the juror concealed a bias toward the County or otherwise
committed misconduct.

      C.    Attorney Fees and Costs
            1.     Attorney Fees
      Youssef contends that the trial court abused its discretion
by awarding the County attorney fees, and by denying his own
motion for attorney fees and costs. He argues that the trial court
erred by finding that the County was the prevailing party, noting
that he succeeded in forcing the County to comply with the
settlement agreement and classify his termination as a voluntary
resignation.
      Civil Code section 1717 allows the prevailing party in a
contractual cause of action to obtain attorney fees if the contract
provides for them. The availability of attorney fees must be




                                  6
mutual. As our Supreme Court has explained, “ ‘when the
contract provides the right to one party but not to the other[,]’
[citation] . . . the effect of section 1717 is to allow recovery of
attorney fees by whichever contracting party prevails, ‘whether
he or she is the party specified in the contract or not’ (§ 1717,
subd. (a)).” (Santisas v. Goodin (1998) 17 Cal.4th 599, 610–611.)
       “ ‘[I]n deciding whether there is a “party prevailing on
the contract,” the trial court is to compare the relief awarded on
the contract claim or claims with the parties’ demands on those
same claims and their litigation objectives as disclosed by the
pleadings, trial briefs, opening statements, and similar sources.
The prevailing party determination is to be made only upon final
resolution of the contract claims and only by “a comparison of the
extent to which each party ha[s] succeeded and failed to succeed
in its contentions.” ’ [Citation.] Where neither party achieves
a complete victory, the trial court has discretion to determine
‘which party prevailed on the contract or whether, on balance,
neither party prevailed sufficiently to justify an award of
attorney fees.’ ” (Zintel Holdings, LLC v. McLean (2012)
209 Cal.App.4th 431, 439–440; accord, City of Los Angeles
Department of Airports v. U.S. Specialty Ins. Co. (June 15, 2022,
A162183) ___ Cal.App.5th ___ [2022 WL 2156119 at p. *2].) We
review a trial court’s award of contractual attorney fees for abuse
of discretion. (Mepco Services, Inc. v. Saddleback Valley Unified
School Dist. (2010) 189 Cal.App.4th 1027, 1045.)
       The settlement agreement provided that, “[i]f any party
hereof has breached any of the terms of this agreement, the
party shall be entitled to reasonable costs and attorneys[’] fees.”
Both sides agree that this provision allowed for contractual




                                 7
attorney fees to the prevailing party pursuant to Civil Code
section 1717.1
       The trial court determined that the County was the
prevailing party in the case, primarily on the ground that the
jury awarded Youssef no damages for failing to reclassify his
termination and rejected his claim that the County breached the
settlement agreement by failing to provide a neutral reference
to prospective employers who asked about Youssef. In focusing
on the outcome at trial, however, the court did not place sufficient
emphasis on the preceding years of litigation. Youssef did not
merely seek damages, but also an injunction requiring the
County to comply with its obligations under the settlement
agreement to reclassify his termination as a voluntary
resignation.2 Injunctive relief was not an issue at trial only
because the County entered into a stipulation in 2018 in which
it agreed to reclassify Youssef ’s termination. By making this


      1 On its face, the settlement agreement appears to allow
the party that breached the contract to recover attorney fees
from the nonbreaching party. But this appears to be a simple
drafting error, possibly resulting from the fact that the parties
read the contract into the record orally during a hearing, rather
than submitting a written document. We accede to the parties’
interpretation that the intent of the provision was to allow
attorney fees in favor of the prevailing party in an action for
breach of contract.
      2 In its appellate brief, the County asserts that Youssef “did
not seek . . . injunctive relief on his classification claim.” This is
inaccurate. In the operative third amended complaint, Youssef
demanded “injunctive relief ordering the County to take all steps
necessary to remedy the personal and professional harm inflicted
by its breach of the [s]ettlement [a]greement.”




                                  8
stipulation, the County effectively conceded that it breached the
contract as Youssef had alleged.
       We recognize that “[t]he trial court ‘ “ ‘is given wide
discretion in’ ” ’ ” making this determination, and “[w]e will not
disturb the trial court’s determination . . . absent a clear abuse
of discretion.” (Sears v. Baccaglio (1998) 60 Cal.App.4th 1136,
1158.) But in evaluating the record before us, we cannot see
how this case represents a victory for the County. In determining
contractual attorney fees, the court must evaluate which party
“ ‘prevailed “ ‘on a practical level.’ ” ’ ” (Sharif v. Mehusa, Inc.
(2015) 241 Cal.App.4th 185, 192.) Youssef failed to obtain
damages, but he achieved one of his goals, requiring the County
to comply with the settlement agreement. The County offered
no explanation, either in its appellate brief or at oral argument,
why it failed to comply with the terms of its agreement until
Youssef persisted in litigation for eight years.3 In the face of
this obstinacy, we cannot imagine any other avenue available
to Youssef to obtain relief. By ordering him to pay nearly half a

      3  The concurring and dissenting opinion states that
our description of the litigation is “unsubstantiated,” and that
“[n]either the record on appeal nor Youssef ’s appellate briefs
gives us a sufficient basis upon which to assess either party’s
tactics or litigation decisions.” (Conc. & dis. opn. post, at p. 3.)
Although the record does not reveal everything that occurred in
the trial court between the time Youssef filed his complaint in
2010 challenging the classification, the County does not deny
that it failed to comply with the 2006 settlement agreement until
2018. If the County had corrected Youssef ’s termination status
shortly after he filed suit demanding that it do so, it would have a
stronger claim now that it was the prevailing party. The reason
for its refusal—whether or not as a tactic or litigation decision—
is immaterial to our conclusion that neither party prevailed.




                                 9
million dollars in attorney fees for seeking to enforce the contract,
the court abused its discretion.
      Civil Code section 1717, subdivision (b)(1) allows the court
to “determine that there is no party prevailing on the contract”
and decline to award attorney fees to either party. In the
circumstances of this case, that is the only just outcome.

            2.     Costs
       In his appellate briefs, Youssef focused on the trial court’s
award of attorney fees. We requested supplemental briefing on
the related question of whether the trial court erred by awarding
costs in favor of the County as prevailing party.
       When a case involves only claims of monetary relief, “a
prevailing party is entitled as a matter of right to recover costs
in any action or proceeding.” (Code Civ. Proc., § 1032, subd. (b).)
In such a case, the prevailing party is the party that obtains
a net monetary recovery, or the defendant in a case where the
plaintiff obtains no relief. (Id., subd. (a)(4); Goodman v. Lozano
(2010) 47 Cal.4th 1327, 1333.)
       But in cases where “any party recovers other than
monetary relief . . . , the ‘prevailing party’ shall be as determined
by the court, and under those circumstances, the court, in its
discretion, may allow costs or not and, if allowed, may apportion
costs between the parties.” (Code Civ. Proc., § 1032, subd. (a)(4).)
For example, in a case where the plaintiff won injunctive relief
but lost its monetary claims, the trial court had discretion to
decide whether to award costs. (United States Golf Assn. v.
Arroyo Software Corp. (1999) 69 Cal.App.4th 607, 625.) The
same was true where one party recovered monetary relief as
well as declaratory relief. (Marina Pacifica Homeowners Assn. v.




                                 10
Southern California Financial Corp. (2018) 20 Cal.App.5th 191,
208–210.)
       The prevailing party for purposes of costs under Code of
Civil Procedure section 1032 is not necessarily the same as the
prevailing party for purposes of attorney fees (James L. Harris
Painting & Decorating, Inc. v. West Bay Builders, Inc. (2015) 239
Cal.App.4th 1214, 1221), but in cases where a party obtains other
than monetary relief, the analysis is similar: “ ‘the trial court
in its discretion determines the prevailing party, comparing the
relief sought with that obtained, along with the parties’ litigation
objectives as disclosed by their pleadings, briefs, and other such
sources.’ [Citation.] Thus, the trial court determines whether
the party succeeded at a practical level by realizing its litigation
objectives [citation] and the action yielded the primary relief
sought in the case.” (Friends of Spring Street v. Nevada City
(2019) 33 Cal.App.5th 1092, 1104.)
       In this case, the logic that led us to conclude that the
trial court abused its discretion by declaring the County the
prevailing party for purposes of attorney fees compels us to reach
the same conclusion with respect to costs. Youssef did not obtain
a monetary recovery but did obtain the relief he originally sought
by injunction, to require the County to reclassify the termination
of his employment. Thus, there was no prevailing party, and
neither party was entitled to recover its costs.




                                11
                         DISPOSITION
       The trial court’s orders awarding attorney fees and costs in
favor of respondent are reversed. In all other respects, the trial
court’s judgment and orders are affirmed.
       The parties are to bear their own costs on appeal.
       NOT TO BE PUBLISHED.




                                           ROTHSCHILD, P. J.
I concur:




                  BENDIX, J.




                                12
CRANDALL, J.,* Concurring and Dissenting.

       After the trial court presided over the trial of the 2006
settlement agreement dispute, it issued several well thought out
opinions holding that respondent County of Los Angeles (the
County), not appellant Gamil Youssef, was the “prevailing party”
for purposes of awarding attorney fees and costs. Youssef
appealed these and other rulings.
       When an appellate court reviews an award of attorney fees
and costs, “[t]he trial court ‘ “ ‘is given wide discretion in’ ” ’ ”
making this determination, and “[w]e will not disturb the trial
court’s determination . . . absent a clear abuse of discretion.”
(Sears v. Baccaglio (1998) 60 Cal.App.4th 1136, 1158.) In other
words, because the trial court is in the best position to determine
which (if any) party is “prevailing,” we are supposed to defer to
that ruling unless it is arbitrary or capricious. (Mepco Services,
Inc. v. Saddleback Valley Unified School Dist. (2010) 189
Cal.App.4th 1027, 1045.)
       In 2019, shortly before trial began, the County conceded it
had partially violated the settlement agreement by failing to
properly reclassify Youssef ’s end of employment status in the
County’s internal computer systems; however, the County
vehemently denied making any improper disclosures about
Youssef ’s county employment to prospective employers, and
likewise asserted that Youssef had not been harmed in any way.
At the trial’s conclusion, the jury unanimously agreed with the
County and ruled against Youssef on all issues. It concluded that
the County had not disclosed information in violation of the
settlement agreement and that Youssef had not been harmed
whatsoever.
        Presented with conflicting motions for attorney fees and
costs, the trial court denied Youssef ’s motions and granted the
County’s motions in a series of comprehensive written rulings.
With respect to the County’s fee motion, the trial court stated, in
pertinent part, as follows:
        “[T]he [c]ourt examines the pleadings and court filings to
make a determination of which party obtained greater relief in
the lawsuit. (See [Hsu v. Abbara (1995)] 9 Cal.4th [863,] 876.)
The [operative complaint] alleged that the [County] breached the
parties’ settlement agreement in two ways: (1) by failing to
change [Youssef ’s] end of employment classification, and (2) by
failing to provide a neutral reference to inquiries by prospective
employers. . . . [¶] . . .
        “As to [Youssef ’s] first claim regarding the end of
employment classification . . . , [he] obtained at least some of the
relief sought by obtaining the County’s admission. However, at
trial, [Youssef] failed to establish any damages resulting from the
County’s failure to reclassify the end of employment status. . . .
[D]amages are an element of [Youssef ’s] breach of contract claim
which he was required to prove in order to prevail in this action.
([Oasis West Realty, LLC v. Goldman] (2011) 51 Cal.4th 811, 821
[stating the general rule that ‘elements of a cause of action
for breach of contract are (1) the existence of the contract,
(2) plaintiff ’s performance or excuse for nonperformance,
(3) defendant’s breach, and (4) the resulting damages to the
plaintiff ’].) Thus, since [Youssef] was unable to prove damages
with regards to the reclassification claim status, [the County]
prevailed on this claim.
        “With regard to the second claim regarding inquiries by
prospective employers, [the County] clearly prevailed. There, the




                                 2
jury found that the County had not breached the settlement
agreement by failing to provide a neutral reference to inquiries
by prospective employers. . . . Thus, [the County] successfully
withstood [Youssef ’s] charges with regards to the second claim.
       “Thus, examining the record as a whole and on a ‘practical
level[,’] the [c]ourt concludes that [the County] is the prevailing
party. (See [Heather Farms Homeowners Assn. v. Robinson]
(1994) 21 Cal.App.4th 1568, 1574.) [Youssef] failed to obtain any
monetary recovery or relief at trial, specifically no past or future
economic damages, even with [the County’s] partial admission of
liability as to the reclassification claim. This was not a case of a
stipulated judgment and attorney’s fees was a remaining issue.
Specifically, [Youssef] failed to prove he sustained damages,
which is an element of the breach of contract claim. Further, the
jury found that the County did not breach the settlement
agreement for failing to provide a neutral reference.”
       The trial court’s ruling reflects a careful assessment of, and
well-reasoned ruling on, the award of attorney fees and costs.
The generalized criticisms that the trial court did not place
“sufficient emphasis on the preceding years of litigation” and that
“Youssef persisted in litigation for eight years” despite the
County’s “obstinacy” are unsubstantiated. (Maj. opn. ante, at
pp. 8, 9.) Neither the record on appeal nor Youssef ’s appellate
briefs gives us a sufficient basis upon which to assess either
party’s tactics or litigation decisions.
       Relatedly, all that Youssef obtained was a concession for
purposes of the jury trial, not an injunction. As the trial court
correctly concluded, Youssef never obtained any injunctive relief
in any of the court proceedings following the filing of the
complaint. And, the County’s pretrial concession ultimately




                                  3
yielded zero damages by unanimous vote of the jury, as the trial
court aptly recognized: “ ‘Winning on liability but failing to prove
any damages does not result in any benefit to a plaintiff. Proving
liability proves only an element of a cause of action, not the cause
of action itself[.’] . . . [¶] . . . Further[, Youssef] failed to seek
attorney’s fees as damages or nominal damages at trial after the
County admitted its partial breach of the [s]ettlement
[a]greement.”
       Given that the jury unanimously rejected all of Youssef ’s
claims, any “victory” that he obtained by the County’s concession
of a partial breach was entirely pyrrhic. The County, on the
other hand, won a significant victory by completely defeating
Youssef ’s claims for substantial compensatory and punitive
damages.
       We are mandated to give the trial court “wide discretion” in
making an award of attorney fees and costs. Its decision shall
not be overturned unless there is a “clear abuse of discretion.”
Here, the trial court’s order awarding attorney fees to the County
was well-reasoned, grounded in law, and in no way arbitrary,
capricious, or patently absurd.




                                  4
       For these reasons, while I agree with the majority that the
trial court correctly granted several of the County’s motions in
limine, and correctly denied Youssef ’s motion for a new trial
based upon juror misconduct, I respectfully dissent from those
portions of the majority opinion denying the County its
reasonable attorney fees and costs.1




                                           CRANDALL, J.*




      1 I pause here at the conclusion to note that Youssef ’s
appellate pleadings contain invective directed toward the trial
court and others that has no place in a court of law.
      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                 5